THE COURT OF APPEALS OF TENNESSEE

                            AT KNOXVILLE



JEFFERSON COUNTY, TENNESSEE,       ) C/A NO. 03A01-9810-CH-00331
                               FILED
                              October 13, 1999

                             Cecil Crowson, Jr.
                            Appellate Court Clerk
                             )
         Plaintiff-Appellant, )
                             )
                             )
                             )
v.                           )

                              ) APPEAL AS OF RIGHT FROM THE
                              ) HAMBLEN COUNTY CHANCERY COURT
                              )
THE CITY OF MORRISTOWN,            )
TENNESSEE, and THE INDUSTRIAL      )
DEVELOPMENT BOARD OF            )
MORRISTOWN, TENNESSEE,        )
                              ) HONORABLE THOMAS R. FRIERSON,
II,
          Defendants-Appellees.) CHANCELLOR



For Appellant                      For Appellee The City of
                              Morristown, Tennessee

GREGORY C. LOGUE                       RICHARD C. JESSEE
Woolf, McClane, Bright,                     LORI L. JESSEE
  Allen & Carpenter, PLLC               Bacon, Jessee & Perkins
Knoxville, Tennessee                   Morristown, Tennessee

                                   For Appellee The Industrial
                              Development Board of Morristown,
                              Tennessee

                                       WILLIAM O. FOUTCH, JR.
                                       Morristown, Tennessee




                                                                   Page 1
                           OPINION




AFFIRMED AND REMANDED                                   Susano, J.

           This appeal questions the validity of the

multifaceted efforts of the City of Morristown (“Morristown”) —

the county seat of Hamblen County — to include 250 acres of

property located in neighboring Jefferson County as a part of

an industrial park to be developed by Morristown in two phases.
1
    Morristown, through its Industrial Development Board (“

Development Board”), entered into option agreements to

purchase the Jefferson County acreage from the affected

landowners.   As a further part of its development plan,

Morristown annexed the subject Jefferson County properties

into its boundaries.    The County Commission of Jefferson

County (“Jefferson County”) objected to the development of a

public works project within its boundaries in the absence of

its consent, and filed a declaratory judgment action against

Morristown and the Development Board in an attempt to enjoin

the defendants from purchasing any real property in Jefferson

County for the proposed development without first obtaining

the consent of Jefferson County.    In its suit, Jefferson

County also questions the constitutionality and applicability

of a portion 2 of a new annexation statute of general




                                                                     Page 2
application, a statute that Jefferson County contends is

controlling on the issue of the validity of the subject

annexations.   Following a bench trial, the court below

dismissed Jefferson County’s complaint.     Jefferson County

appeals, raising issues that present the following questions

for our resolution:

          1.   Did the trial court err in determining
          that T.C.A. § 9-21-107(1) (1992) 3 is
          inapplicable to the facts of this case?

          2.   Did the trial court err in allowing
          Attorney Mark Mamantov to testify as to
          the bond community’s understanding of and
          usage under T.C.A. § 9-21-107(1) (1992)?

          3.   Did the trial court err in determining
          that Jefferson County did not have
          standing to challenge Morristown’s
          annexation ordinances?



                                 I.



          In or about 1996, Morristown embarked on a plan to

expand its reservoir of industrial park acreage.     The new

project — known as the East Tennessee Progress Center (“the

Center”) — was to be developed in the same general area as

that of an existing industrial park.     In planning for the new

site, Morristown became interested in property in neighboring

Jefferson County.     That property is contiguous to the property

in Morristown, Hamblen County, that was to be used for the

Center.



          In 1998, Morristown, in conjunction with the



                                                                    Page 3
Development Board, entered into agreements to purchase the

tracts of property that are located entirely in Hamblen

County.   As a part of the same project, in late 1997 and early

1998, Morristown took options on four other tracts.     Each of

the four tracts lies partially in Hamblen County and partially

in Jefferson County.     Morristown had been unable to purchase

only the Hamblen County portion of these tracts because each

of the property owners had refused to sell their tracts unless

the transaction also included their acreage in Jefferson

County.   This prompted Morristown to pursue these properties

by way of options.     None of the acreage involved in the

project was acquired through eminent domain.



          On April 21, 1998, Morristown passed, on final

reading, six annexation ordinances, extending its boundaries

to include the Jefferson County properties under option.      On

May 19, 1998, Morristown passed an initial and final

resolution for the issuance of bonds to purchase the Hamblen

County portion of the property required for the Center.      On

the same date, Morristown passed a resolution to acquire the

Jefferson County properties.     The latter resolution specified

that the Jefferson County properties would be purchased with

available funds.     No bond money was to be used to purchase or

develop the property in Jefferson County.



          On March 26, 1998, the Jefferson County Commission

passed a resolution, which provided that Morristown did not



                                                                   Page 4
have its consent to construct a public works project, i.e.,

the Center, in Jefferson County.

           Effective May 19, 1998, the General Asssembly passed

a new annexation law, which provides, in pertinent part, as

follows:



           (e)(1) After May 19, 1998, a municipality
           may not annex by ordinance upon its own
           initiative territory in any county other
           than the county in which the city hall of
           the annexing municipality is located...

                            *      *   *

           (2)   This subsection (e) shall not affect

           any annexation ordinance adopted on final

           reading by a municipality prior to May 19,

           1998, if such ordinance annexed property

           within the same county where the

           municipality is located or annexed

           property in a county other than the county

           in which the city hall is located if the

           property is used or is to be used only for

           industrial purposes.



T.C.A. § 6-58-108(e) (1998).      (Emphasis added).



           This suit was filed on May 26, 1998.       In its

complaint, Jefferson County alleges that the defendants

violated T.C.A. § 9-21-107(1) (1992) in that they failed to




                                                                  Page 5
obtain Jefferson County’s consent to the construction of a

public works project lying partially in Jefferson County.

Jefferson County also challenges the constitutionality and

applicability of Subsection (e)(2) of T.C.A. § 6-58-108

(1998), and contends that since Morristown must rely on the “

unconstitutional” and “inapplicable” exception found in

Subsection (e)(2) of the statute to validate its annexations,

those ordinances are not valid.



            The trial court concluded that T.C.A. § 9-21-107(1)

(1992) is not applicable to the facts of this case.

Furthermore, that court determined that Jefferson County

lacked standing to challenge Morristown’s annexation

ordinances.     Because the parties had requested an expedited

hearing, the trial court found that the Attorney General had “

not been afforded an adequate opportunity to be heard”;

accordingly, the trial court refused to address the

constitutionality of T.C.A. § 6-58-108(e)(2) (1998).



                                  II.



            This non-jury matter is before us for a de novo

review on the record of the proceedings below.      Rule 13(d),

T.R.A.P.    That record comes to us with a presumption of

correctness –- a presumption that we must honor unless the

evidence preponderates against the trial court’s factual

findings.     Id.   The trial court’s conclusions of law are



                                                                  Page 6
subject to a de novo review with no presumption of

correctness.   Campbell v. Florida Steel Corp., 919 S.W.2d 26,

35 (Tenn. 1996).   Therefore, we will examine the trial court’s

interpretation of the applicable statute unburdened by a

presumption of correctness.     Myint v. Allstate Ins. Co., 970

S.W.2d 920, 924 (Tenn. 1998).



                                III.


           The parties differ as to the meaning of §

9-21-107(1) (1992), which provides, in pertinent part, as

follows:



           All local governments have the power and
           are authorized, either singly or jointly
           with any one (1) or more other local
           governments, local government
           instrumentalities, the state, or a state
           or federal agency or jointly with one (1)
           or more of the above, to:

           (1) Engage in the construction of any
           public works project which may be
           constructed within or without the local
           government, or partially within and
           partially without the local government.
           However, no local government shall engage
           in the construction of a public works
           project wholly or partly within the legal
           boundaries of another local government
           except with the consent of the governing
           body of the other local government;
           provided, that any county or metropolitan
           government may construct a public works
           project within a municipality within the
           county or metropolitan government without
           the permission of the governing body of
           the municipality....




                                                                  Page 7
T.C.A. § 9-21-107(1) (1992) (Emphasis added).    Jefferson

County contends that this provision requires the consent of

Jefferson County to the proposed development even though the

property, by virtue of Morristown’s recent annexations, is

wholly within the legal boundaries of Morristown.     Morristown

argues, on the other hand, that the provision does not apply

when a local government constructs a public works project

wholly within its own boundaries.



         We agree with the trial court that this provision is

somewhat ambiguous.   “A statute is ambiguous if it is capable

of conveying more than one meaning.”   Browder v. Morris, 975

S.W.2d 308, 311 (Tenn. 1998).   Does the statute mean that a

municipality must obtain the consent of the county in which it

is located before undertaking a public works project that lies

entirely within the municipality’s borders?     Or does the

statute only mean that a municipality is required to obtain

the consent of another local government when the municipality

intends to develop a public works project within that other

local government’s territory but outside the territory of the

municipality?   We believe the language of the statute can be

read either way.   Hence, we find that language ambiguous.     In

dealing with an ambiguous statute, we are authorized to look

elsewhere in our attempt to ascertain legislative intent.      Id.



         The language of a statute must be considered “in

[the] context of the entire statute without any forced or



                                                                     Page 8
subtle construction which would extend or limit its meaning.”

Id. (citing Wilson v. Johnson County, 879 S.W.2d 807, 809

(Tenn. 1994)).    We are also mindful that we must “construe

terms reasonably and not in a fashion which will lead to an

absurd result.”    McClellan v. Board of Regents of State Univ.,

921 S.W.2d 684, 689 (Tenn. 1996); Loftin v. Langsdon, 813

S.W.2d 475, 480 (Tenn.App. 1991).



         T.C.A. § 9-21-107 (1992) is part of a statutory

scheme governing the financing of public works projects

through the use of general obligation or revenue bonds.     At

trial, Mark Mamantov, an attorney with extensive experience 4

practicing primarily in the field of such bonds, testified

that he was not aware of any instances in Tennessee where a

firm had advised a municipality to seek the consent of the

county in which the municipality is located before

constructing a public works project when the project was

located entirely within the municipality’s boundaries.     While

noting that such evidence is not controlling, the trial court

in its memorandum opinion recognized that in an appropriate

case the meaning attributed to statutory language by the legal

profession is accorded some deference.    See Shields v.

Williams, 19 S.W.2d 261, 265 (Tenn. 1929).    Furthermore, the

trial court noted:



         [f]ollowing Plaintiff Jefferson County’s
         argument to its logical conclusion, each
         occasion when a municipality would be



                                                                   Page 9
         engaged in a public works project financed
         by general obligation bond funds it would
         be compelled to seek the consent of each
         county in which said municipal property
         was located. Each Tennessee municipality
         is located within the legal boundaries of
         another governing body, i.e., the county
         in which it is located. Under Plaintiff’s
         interpretation of the statute in question,
         each time the City of Morristown would be
         engaged in any form of public works wholly
         within its legal boundaries, if financing
         were accomplished through general
         obligation bond funds, the consent of the
         Hamblen County Commission would be
         required. Thus, a municipality’s basic
         ability to function would be dependent
         upon the consent of the governing body of
         the county in which it was located. Such
         a construction of T.C.A. 9-21-107(1) would
         lead to unreasonable and absurd results.



We agree with the trial court that Jefferson County’s

interpretation of the statutory language would produce an

unreasonable and absurd result.   We find that Morristown’s

interpretation is a reasonable one: the statute requires a

municipality to seek another local government’s consent when a

project of the former lies outside the municipality’s

boundaries.   To read the statute otherwise would require the

consent of the county in which a municipality is located for

the construction of every municipal public works project

within the municipality’s territory.   For example, if a

municipality decided to build a road within its city limits,

it would, according to Jefferson County’s interpretation, have

to secure the consent of the county in which the municipality

and its new road is located.   The legislature could not have

intended such an absurd result.   Therefore, we hold that



                                                                 Page 10
T.C.A. § 9-21-107(1) (1992) does not require a municipality to

seek the consent of the county in which the municipality is

wholly or partially located to construct a public works

project located entirely within the municipality’s borders.

Hence, we find and hold that T.C.A. § 9-21-107(1) (1992) is

not applicable to the facts of this case.



           We find that there is an additional reason why

T.C.A. §     9-21-107(1) (1992) is inapplicable to the facts of

this case.    The language of that statute was enacted as part

of the Local Government Public Obligations Act of 1986, now

codified at T.C.A. § 9-21-101 (1992), et seq., which provides

a comprehensive framework by which local governments may issue

general obligation bonds and revenue bonds in order to finance

public works projects.     Thus, if a local government finances a

public works project by using funds not generated by general

obligation bonds or revenue bonds, T.C.A. § 9-21-107 (1992) is

simply not applicable.     In the instant case, the trial court

made a specific finding that Morristown would not be financing

any portion of the Jefferson County phase of the Center with

funds generated as a result of the issuance of general

obligation bonds or revenue bonds.     We agree with the trial

court that this is an additional reason why T.C.A. §

9-21-107(1) (1992) is inapplicable and, therefore, Jefferson

County’s consent was not required.



                                 IV.



                                                                    Page 11
         Jefferson County argues that the trial court erred

in considering Mamantov’s expert testimony concerning the bond

community’s understanding and usage under the provisions of

T.C.A. § 9-21-107(1) (1992).   Specifically, Jefferson County

contends that pursuant to Rule 702, Tenn.R.Evid., expert

testimony is admissible only to substantially assist the trier

of fact to determine a fact in issue, not the interpretation

of a statute, which is a question of law.



         We will not reverse a lower court’s decision to

admit expert testimony absent a clear showing of an abuse of

discretion.   Miller v. Alman Construction Co., 666 S.W.2d 466,

468 (Tenn.App. 1983).   “Also, it must be shown that the

testimony was not only incompetent but injurious as well.”      Id.



         We find no error in the trial court’s decision to

consider Attorney Mamantov’s expert testimony because the

customary practice of the legal profession in working under an

ambiguous statute is relevant in ascertaining the purpose and

meaning of the statutory language.   The Supreme Court has

noted that



         [t]he meaning publicly given by

         contemporary or long professional usage is

         usually presumed to be the true one, even

         when the language has etymologically or



                                                                      Page 12
         popularly a different meaning.   If there

         is ambiguity in the language, the

         understanding and application of it when

         the statute first comes into operation,

         sanctioned by long acquiescence on the

         part of the legislature and judicial

         tribunals, are the strongest evidence that

         it has been rightly explained in practice.



Franklin Light & Power Co. v. Southern Cities Power Co., 47

S.W.2d 86, 90 (Tenn. 1932)(quotation marks omitted).

Furthermore, “[a] construction of a statute acted on generally

by the bar of the state for many years is entitled to

consideration.”   73 Am.Jur.2d Statutes § 163 (1974).   The fact

of the common practice of Tennessee attorneys in working under

T.C.A. § 9-21-107(1) (1992) is relevant to the proper

interpretation of the ambiguous language at hand, and we find

no abuse of discretion in admitting the expert testimony.



         Even if the trial court erred in relying on this

expert testimony — a conclusion with which we cannot agree —

we are unable to say, considering the record as a whole, that

it was “error involving a substantial right [that] more

probably than not affected the judgment or would result in

prejudice to the judicial process.”   Rule 36(b), T.R.A.P.

Mamantov’s expert testimony was not the only evidence before

the trial court; obviously, that court also had before it the



                                                                   Page 13
language of the statute itself.    The court was bound to

construe the language of the statute reasonably and in a way

that would avoid an absurd result.    Applying this basic

principle of statutory construction, without more, would have

been a sufficient basis for the trial court’s finding that the

statute does not apply to the facts of this case.    Thus, we

cannot say that the admission of Mamantov’s testimony was

reversible error.



                              V.



         We next address the issue of Jefferson County’s

standing to challenge the validity of the Morristown

annexation ordinances.



         Standing is a judicially created doctrine that “is

used to refuse to determine the merits of a legal controversy

irrespective of its correctness where the party advancing it

is not properly situated to prosecute the action.”     Knierim v.

Leatherwood, 542 S.W.2d 806, 808 (Tenn. 1976).    Standing “

requires the court to decide whether the party has a

sufficiently personal stake in the outcome of the controversy

to warrant the exercise of the court’s power on its behalf.”

Metropolitan Air Research Testing Auth., Inc. v. Metropolitan

Gov’t of Nashville, 842 S.W.2d 611, 615 (Tenn.App. 1992).       To

establish standing, a party must show “not only a distinct and

palpable injury but also a causal connection between the



                                                                     Page 14
claimed injury and the challenged conduct.”     Morristown

Emergency and Rescue Squad, Inc. v. Volunteer Dev. Co., 793

S.W.2d 262, 263 (Tenn.App. 1990).     When the claimed injury

involves the violation of a statute, the court must determine

whether the plaintiff’s interest falls within the zone of

interests protected by the statute.     Carter v. Redmond, 218

S.W. 217, 218 (1920).   A party’s standing does not depend on

the likelihood of success of the party’s claim on the merits.

Metropolitan Air Research Testing Auth., Inc., 842 S.W.2d at

615.



         The trial court found that Jefferson County lacked

standing to challenge Morristown’s annexation ordinances for

two reasons.   First, that court determined that Jefferson

County was not an “aggrieved owner of property” and thus was

without standing to challenge the ordinances in a quo warranto

proceeding.    See T.C.A. § 6-51-103(a)(1)(A) (1998).

Furthermore, the trial court noted that Jefferson County had

failed to pass the necessary resolution and did not receive a

petition from a majority of the property owners within the

annexed territory asking the County to represent their

interests so as to qualify the County as an “aggrieved owner”

under T.C.A. § 6-58-108(b)(1) (1998).     The trial court

reasoned that because Jefferson County had neither owned

property within the annexed territory nor complied with the

requirements of T.C.A. § 6-58-108(b)(1) (1998), the County

lacked standing to challenge the validity of Morristown’s


                                                                 Page 15
annexations.



         We agree that Jefferson County lacked standing to

challenge Morristown’s annexations in quo warranto; however,

we disagree with the trial court’s characterization of

Jefferson County’s action as a quo warranto action.     It is

clear from Jefferson County’s complaint that it challenges

Morristown’s annexations under the Declaratory Judgment Act.

We also disagree with the trial court’s assertion that the

exclusive method for contesting annexations is through a quo

warranto proceeding.     While quo warranto is the exclusive

means by which a party may challenge the reasonableness of an

annexation, the Supreme Court has held that “[t]he validity of

an annexation ordinance alleged to exceed the authority

delegated by the legislature is subject to challenge under the

Declaratory Judgment Act.”     State ex rel. Earhart v. City of

Bristol, 970 S.W.2d 948, 954 (Tenn. 1998) (Emphasis added).

Thus, we find that Jefferson County had standing to challenge

the validity of Morristown’s annexations under the Declaratory

Judgment Act; the County did not have to be an “aggrieved owner

” of property in order to have standing to mount a challenge

to the constitutionality and applicability of T.C.A. §

6-58-108(e)(2) (1998).



         The trial court’s second basis for finding that

Jefferson County lacked standing was founded on the doctrine

of res judicata.   The plaintiff originally brought this


                                                                  Page 16
litigation in the Jefferson County Circuit Court; although

that court dismissed the action for lack of venue, it opined

in the course of the proceedings that the plaintiff lacked

standing.



            We disagree with the trial court’s finding that it

was bound by the doctrine of res judicata based on the

judgment of the Jefferson County Circuit Court.      Res judicata

applies only where there has been a previous adjudication on

the merits.     Goeke v. Woods, 777 S.W.2d 347, 349 (Tenn. 1989).

A dismissal for lack of venue is not an adjudication on the

merits.     See Rule 41.02(3), Tenn.R.Civ.P.   It matters not that

the judge who heard the case in the Jefferson County Circuit

Court opined that Jefferson County lacked standing; since that

court determined that it could not hear the case because the

venue was not in Jefferson County, its comments with respect

to standing were superfluous.     Res judicata does not apply to

comments made by a court with respect to the substantive issue

of standing when that court has decided that it cannot hear

the case because of a lack of venue.



            We find that Jefferson County did have standing in a

declaratory judgment action to challenge the validity of

Morristown’s annexations.     Jefferson County clearly had an

interest in the annexations at issue because the annexations

occurred with respect to property within the boundaries of

Jefferson County.



                                                                     Page 17
            Having determined that Jefferson County had standing

to challenge the validity of Morristown’s annexations, we now

turn to the issue of the applicability of T.C.A. § 6-58-108(e)

(1998). 5   Jefferson County contends that Subsection (1) of

this provision applies to the subject annexation ordinances

because, although they were passed on final reading on April

21, 1998, they were not operative as of May 19, 1998, the

effective date of T.C.A. § 6-58-108(e) (1998). 6   Morristown

counters that T.C.A. § 6-58-108(e) has no effect on the

annexations because the ordinances were enacted on final

reading on April 21, 1998; hence, according to Morristown, the

language of T.C.A. § 6-58-108(e)(1) — “[a]fter May 19, 1998, a

municipality may not annex” — does not apply to these April

21, 1998 annexations.     Morristown further argues that even if

T.C.A. § 6-58-108(e)(1) does apply, the provisions of

Subsection (e)(2) of that statute clearly exempt Morristown’s

ordinances from the application of the new law.



            Whether T.C.A. § 6-58-108(e) (1998) applies to the

instant case depends on when a territory is considered “

annexed.” If Jefferson County’s argument is correct, a

territory is not annexed until an annexation ordinance is “

operative,” that is, thirty days after the passage of the

ordinance on final reading.     See T.C.A. § 6-51-102(a)(1)

(1998).     Thus, according to Jefferson County, the language of

T.C.A. § 6-58-108(e)(1) (1998) would apply to the instant case



                                                                   Page 18
because Morristown’s annexations became “operative” after May

19, 1998, the effective date of the new annexation law, now

codified at T.C.A. § 6-58-108 (1998).    Under Morristown’s

interpretation, a territory is annexed upon passage of an

annexation ordinance upon final reading, and the fact that the

annexation is suspended for thirty days to afford affected

property owners an opportunity to file a court challenge is

irrelevant to the question of effectiveness in the absence of

a successful challenge by an “aggrieved owner” — the intended

beneficiary of the 30-day “window.”



           In determining which annexation law applies, we

agree with Morristown that a territory should be considered “

annexed” when an annexation ordinance is passed upon final

reading.   Although we are not aware of a Tennessee decision

that directly addresses this issue, we find the Supreme Court’s

decision in City of Bluff City v. Morrell, 764 S.W.2d 200

(Tenn. 1988), to be instructive.    In that case, the city

council passed an annexation ordinance on final reading.

However, prior to the operative date of the annexation, a

group of residents brought a quo warranto proceeding

challenging the annexation.   During the period of time that

the annexation was held in abeyance by the quo warranto

proceeding, the city council attempted to rescind the

annexation ordinance by a motion.    The Supreme Court held that

such a motion was not effective to nullify the annexation

ordinance because “an act which repeals an ordinance must be



                                                                   Page 19
of equal dignity with the act which establishes it, and must

be enacted in the same manner required for passing a valid

ordinance.”     Id. at 202.   In City of Bluff City, the delay in

the operative effect of the annexation did not affect the act

of annexation in such a way as to enable the legislative body

to change its mind by way of motion.      Extrapolating from this

decision, we find and hold that an annexation ordinance is an

act of annexation as of the date of its passage on final

reading.   The 30-day delay, in and of itself, does not change

the fact of annexation; it simply postpones the date on which

the annexation becomes “operative.”      Therefore, we believe

that it is logical to conclude that the law applicable to the

final act of a legislative body is the law in effect when that

body takes its final action.      Accordingly, we hold that the

validity of the annexations adopted pursuant to the Morristown

ordinances is to be determined as of April 21, 1998, the date

on which the ordinances were finally acted upon by Morristown.

Hence, the annexation law as it existed on that date      rather

than T.C.A. § 6-58-108(e) (1998), applies to the annexations

in this case.    It is significant to note that Jefferson County

does not contest the validity of those annexations under the

law as it existed on April 21, 1998.



           Even if T.C.A. § 6-58-108(e) (1998) were applicable

to Morristown’s annexations -- and we have held that it was

not -- we cannot agree with Jefferson County’s contention that

the provision would invalidate Morristown’s annexations.         The



                                                                       Page 20
Legislature provided an exception to T.C.A. § 6-58-108(e)(1)

(1998) that has the effect of exempting municipalities which,

prior to May 19, 1998, passed on final reading ordinances

annexing territories in a county other than the municipality’s

primary county if the annexed territory is to be used for

industrial purposes.    T.C.A. § 6-58-108(e)(2) (1998).      This

exception clearly addresses the facts of the instant case

because the annexation ordinances — in the words of T.C.A. §

6-58-108(e)(2) — were “adopted on final reading...prior to May

19, 1998.”     Under the statute, it is not material that the

ordinances were not operative until 30 days later.    T.C.A. §

6-58-108(e)(2) (1998) defines its applicability in terms of “

final reading” and not in terms of operative date; thus,

Morristown’s annexations are valid even if they are controlled

by the new annexation law.

           Finally, Jefferson County alleges in its brief that

T.C.A. § 6-58-108(e)(2) (1998) should not apply because it is

unconstitutional.     We will not entertain this argument.     If a

party alleges that a statute of statewide effect is

unconstitutional, the Attorney General must be served with

notice and afforded an opportunity to be heard.    T.C.A. §

29-14-107(b)(1980); Rule 24.04, Tenn.R.Civ.P.; Rule 32(a),

T.R.A.P.     Jefferson County’s tacit, if not express, agreement

not to involve the Attorney General as a trade-off for an

expedited hearing precludes it from raising the constitutional

issue on appeal.     Having granted the request for an expedited

hearing without the participation of the Attorney General, the



                                                                      Page 21
trial court was correct in refusing to hear the constitutional

issue raised in Jefferson County’s complaint.     Issues that are

not pursued below will not be entertained on appeal.     Murvin

v. Cofer, 968 S.W.2d 304, 309 (Tenn.App. 1997).



          We therefore find that although Jefferson County had

standing to challenge Morristown’s annexations of property

within Jefferson County, its challenges are without merit.



          For all of the foregoing reasons, the judgment of

the trial court is affirmed.   Costs on appeal are taxed to the

appellant.   This case is remanded to the trial court for such

further proceedings, if any, as may be required and for

collection of costs assessed below, all pursuant to applicable

law.



                                  __________________________
                                  Charles D. Susano, Jr., J.
CONCUR:


________________________
Houston M. Goddard, P.J.


________________________
Herschel P. Franks, J.




                                                                    Page 22